Citation Nr: 1609792	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating by reason if individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1952 to September 1956.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a statement, received by the RO in July 2009, the Veteran withdrew his request for a Board hearing.

The case was remanded by the Board in January 2011 and July 2012 so that VA compensation examinations could be performed.  In a March 2013 decision, the Board denied a rating in excess of 20 percent for varicose veins of each lower extremity prior to March 12, 2011, and granted 40 percent ratings for varicose veins of each lower extremity effective March 12, 2011.  

The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated in part pursuant to a July 2013 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court remand the case to the Board so that the matter of TDIU could be considered.  The Court granted the JMR and vacated and remanded all of the issues to the Board, specifically leaving intact the Board grant of 40 percent ratings effective March 12, 2011, in place.

In a June 2014 decision, the Board confirmed the disability ratings that had been assigned for the Veteran's bilateral varicose veins and remanded the matter of TDIU for agency or original jurisdiction adjudication.  This was accomplished and the case has been returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is currently in effect for varicose veins of the right leg, rated 40 percent disabling; varicose veins of the left leg, rated 40 percent disabling; and benign surgical scars of both extremities, rated noncompensable (zero percent).  

2.  The Veteran has not reported his level of education.  

3.  Work experience listed during a May 2008 VA examination noted that he had retired from General Motors Corporation in 1984.  In a March 2011 VA examination he reported having worked 30 years of "industrial jobs."  

4.  The service-connected disabilities, standing alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An August 2014 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in August 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for any opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United  States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

Service connection is currently in effect for varicose veins of the right leg, rated 40 percent disabling; varicose veins of the left leg, rated 40 percent disabling; and benign surgical scars of both extremities, rated noncompensable.  The Veteran's combined evaluation is 70 percent.  The Veteran has not reported his education level.  

The Veteran has been afforded several VA examinations during the pendency of his appeals for increased ratings of his varicose veins.  These were conducted in May 2008, March 2011, and August 2012.  Regarding the Veteran's ability to work, it is noted that in May 2008 the Veteran reported that he was able to ride a riding lawn mower and walk up to three miles periodically with pain.  For the most part, the Veteran explained that most of his physical limitations were due to a low back disability.  At that time, he related that he had retired on disability from General Motors Corporation in 1984 due to back problems.  

On examination in March 2011, the Veteran reported having worked in industrial jobs for about 30 years.  He stated that he had sustained a back injury and could no longer work in an industrial environment.  The Veteran reported that he no longer attempted to walk three miles as had been noted in the previous examination report.  The diagnoses were venous insufficiency with varicosities of both legs; surgical procedure in the 1950s to remove veins; subjective daily symptomatic aching of the legs; and benign surgical scars, bilateral legs.  

An examination was conducted by VA in August 2012.  At that time, the diagnosis was bilateral varicose vein.  The Veteran reported that he wore over-the-counter generic support hose with no significant change in his condition since his last examination.  He reported daily swelling in both legs, from groin to the ankles, but was not on medication for this condition.  He reported daily aching pain and stated that he could walk about one and a half miles with a cane.  He had no cramping with exercise, but resting and elevation helped with the pain.  The Veteran's surgical scars were noted, but they were not found to be painful, unstable or having a total area of over six square inches or more.  The examiner opined that the Veteran's vascular condition did not impact his ability to work.  The examiner also noted moderate debility due to bilateral varicose veins.

As noted, service connection is currently in effect for varicose veins of each lower extremity, rated 40 percent disabling each, and surgical scars, rated zero percent disabling.  His combined evaluation is 70 percent.  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In August 2014, the Veteran was provided with an application for unemployability benefits, VA Form 21-8940, and asked to complete and return it.  The completed form was not returned to VA.

In this case, the Veteran clearly has difficulties with the varicose veins of his legs.  He reports daily aching pain and swelling of his legs.  This has affected his activity level.  The record shows; however, that he is able walk up to one and a half miles and that his disability would not, in the opinion of the VA examiner in 2012, interfere with his ability to work.  As such, the record does not demonstrate that the Veteran's disabilities are outside the norm.  He is not shown to be unable to secure or follow a substantially gainful employment due to his service-connected disabilities.  While additional education and employment information would have assisted the Board in arriving at its conclusion, the Veteran did not complete and return to VA the application form for TDIU that was sent to him.  Based upon the evidence of record, TDIU is not warranted.  


ORDER

TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


